MEMORANDUM OPINION
 
No. 04-11-00090-CV
 
IN THE INTEREST OF
L.E.R., JR., a Child
 
From the 37th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-PA-02223
Honorable Richard
Garcia, Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Sandee
Bryan Marion, Justice
 
Delivered and
Filed:  March 30, 2011
 
DISMISSED FOR
LACK OF JURISDICTION
 
           Appellant filed a notice
of appeal with this court on February 3, 2011.  See Tex. R. App. P. 25.1(a) (“If a notice
of appeal is mistakenly filed with the appellate court, the notice is deemed to
have been filed the same day with the trial court clerk.”).  On February 17,
2011, the trial court clerk filed a notification of late record stating that no
final order has been entered in the underlying cause.  This court can only
consider an appeal in which a final judgment or appealable order has been
signed by the trial court.  See Gevara v. Walsch, 2010 WL 5541123, at *1
(Tex. App.—San Antonio Dec. 29, 2010, no pet.) (mem. op.).  On February 18,
2011, this court ordered appellant to show cause in writing by March 7, 2011, why
this appeal should not be dismissed for lack of jurisdiction without prejudice
to appellant re-filing or pursuing an appeal after the trial court has signed a
final order.  See Tex. R. App. P.
27.1(a) (noting prematurely filed notice of appeal is effective and
deemed filed on the day of, but after, the event that begins the period for
perfecting the appeal); see also Tex.
Fam. Code Ann. § 263.405 (detailing procedures for appealing an order
terminating parental rights).  Appellant did not respond to our order.  Because
no final judgment or appealable order has been signed by the trial court, this
appeal is dismissed for lack of jurisdiction without prejudice to appellant
re-filing or pursuing an appeal after the trial court has signed a final
judgment or appealable order.  See Gevara, 2010 WL 5541123, at *1.
PER CURIAM